FILED
                            NOT FOR PUBLICATION
                                                                            NOV 09 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-30395

              Plaintiff-Appellee,                D.C. No.
                                                 9:13-cr-00013-DWM-1
 v.

ALICIA MARIE CANALES,                            MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted November 7, 2016**

Before: HUG, FARRIS, and CANBY, Circuit Judges.

      Alicia Marie Canales appeals from the district court’s judgment and

challenges her guilty-plea conviction and 54-month sentence for conspiracy to

distribute methamphetamine, in violation of 21 U.S.C. § 846. Pursuant to Anders

v. California, 386 U.S. 738 (1967), Canales’s counsel has filed a brief stating that

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. Canales has filed a pro se supplemental brief. No answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief with respect to the

conviction. We therefore affirm the conviction.

         Canales entered into a plea agreement that included an appeal waiver with

respect to the sentence. Because the record discloses no arguable issue as to the

validity of that waiver, we dismiss the remainder of Canales’s appeal. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                           2